Citation Nr: 0421696	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lung 
cancer.  

2.  Entitlement to a disability rating in excess of 20 
percent for left knee instability.  

3.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee with painful 
motion.  

4.  Entitlement to service connection for rheumatoid 
arthritis, secondary to the veteran's service-connected left 
knee disabilities.  

5.  Entitlement to service connection for a low back 
disorder, secondary to the veteran's service-connected left 
knee disabilities.  

6.  Entitlement to service connection for a right knee 
disorder, secondary to the veteran's service-connected left 
knee disabilities.  

7.  Entitlement to service connection for a gastrointestinal 
disorder, secondary to the veteran's service-connected left 
knee disabilities.  

8.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
December 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) Atlanta, Georgia, Regional Office 
(RO).  The veteran filed a notice of disagreement with that 
rating decision in February 2000.  After receiving a 
statement of the case in March 2000, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in June 2000.  

A Video Conference hearing at which the veteran presented 
testimony to the undersigned Veterans Law Judge was conducted 
in February 2004.  

As will be explained below, the issues of entitlement to 
increased ratings for left knee instability and degenerative 
arthritis of the left knee with painful motion, and to 
service connection for rheumatoid arthritis, a low back 
disorder, a right knee disorder, a gastrointestinal disorder, 
and a headache disorder are remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  

Although the veteran provided testimony at his February 2004 
Video Conference hearing regarding a claim for earlier 
effective dates for the award of 20 percent and 10 percent 
ratings for left knee instability and traumatic arthritis of 
the left knee with painful motion, respectively, the Board 
notes that the veteran did not timely perfect an appeal of 
those issues following the issuance of a statement of the 
case in July 2002.  Therefore, those issues are not for 
appellate consideration.  


FINDINGS OF FACT

1.  Service connection for lung cancer was denied in an 
August 1975 rating decision, which became final when the 
veteran did not timely file an appeal from the decision after 
receiving notification of the rating decision in September 
1975.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for lung cancer has not been submitted 
since the August 1975 rating decision.  


CONCLUSIONS OF LAW

1.  The August 1975 rating decision that denied service 
connection for lung cancer is final.  38 U.S.C.A. §§  4005(c) 
(1970); 38 C.F.R. §§ 3.104(a), 19.118 (1975); currently 
38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a) (2003).  

2.  New and material evidence has not been submitted since 
the August 1975 rating decision, and the claim of entitlement 
to service connection for lung cancer is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The March 2000 statement of the case, along with the November 
2000 and June 2003 supplemental statements of the case, 
advised the veteran of the laws and regulations pertaining to 
his claim of entitlement to service connection for lung 
cancer.  Those documents informed the veteran of the evidence 
of record and explained the reasons and bases for denial of 
his claim.  He was specifically informed that service 
connection for lung cancer was being denied because new and 
material evidence had not been submitted to reopen the August 
1975 rating decision which had previously denied the claim 
and was now final.  The statement of the case and the 
supplemental statements of the case made it clear to the 
veteran that in order to prevail on his claim for service 
connection for lung cancer, he needed to present new and 
material evidence that established his myosarcoma of the left 
upper lobe was related to service.  The RO sent a letter to 
the veteran dated in March 2001 that informed him as to what 
action he needed to take and what action the RO would take on 
his claim.  Specifically he was told that he needed to submit 
new and material evidence showing that he had lung cancer 
that was related to service  Accordingly, the requirements 
regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (June 24, 2004).  
However, the Board notes that following the March 2001 letter 
to the veteran that informed him of the VCAA, including the 
requirements of establishing entitlement to service 
connection for lung cancer and his and VA's responsibilities 
in the claims process, the claim was subsequently reviewed 
and an analysis of the evidence submitted since the August 
1975 rating decision was accomplished as described in the 
June 2003 supplement statement of the case.  The veteran was 
then given another opportunity to submit additional evidence 
or argument.  Neither the veteran or his representative 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Additionally, the 
veteran presented testimony concerning his claim at a 
February 2004 Video Conference hearing before the undersigned 
Veterans Law Judge.  Under these circumstances, the Board 
considers the lack of notice prior to the initial decision by 
the RO in this case, was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
medical records and statements dated since August 1975 and 
the veteran's contentions submitted since the August 1975 
rating decision.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the claims file contains the relevant medical evidence and 
comprehensive information regarding the veteran's claim for 
entitlement to service connection for lung cancer.  
Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's claim because there is no evidence 
indicating that there is a relationship between the 
myosarcoma of the left upper lobe that was found after 
service and his military service.  Thus, while lung cancer 
was manifested subsequent to the veteran's military service, 
there is no competent indication that it is related to such 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any evidence of lung cancer 
disease in service or within the first year thereafter, any 
opinion relating the postservice lung cancer to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2003).  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and cancer becomes manifest to a 
degree of 10 percent within one year from date of termination 
of that service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

The veteran asserts that his lung carcinoma, diagnosed as 
myosarcoma of the lingula segment of the left upper lobe in 
September 1971, is related to his military service.  He 
claims that he was exposed to defoliant during training while 
stationed at Ft. Bragg, North Carolina.  He has also alleged 
that he sustained a chest injury in service that could have 
caused the myosarcoma, and that he experienced colds that 
could have led to the development of his myosarcoma.  

An August 1975 rating decision denied service connection for 
lung cancer.  The evidence considered at that time included 
the veteran's service medical records, which did not show any 
complaint, treatment, or finding of any lung cancer, along 
with private medical record that showed he had undergone a 
left thoracotomy and lingulectomy for myosarcoma of the 
lingula segment of the left upper lobe in September 1971.  

The denial of service connection for lung cancer by the 
August 1975 rating decision was based on a finding that the 
evidence did not show the veteran's myosarcoma of the left 
upper lobe was manifested during his active military service 
or within the first year thereafter, or that it was otherwise 
related to military service.  

After the veteran was notified of the August 1975 rating 
decision (in September 1975), he did not file an appeal of 
the decision within one year thereafter.  Therefore, the 
August 1975 rating decision became final.  See 38 U.S.C.A. 
§§  4005(c) (1970); 38 C.F.R. §§ 3.104(a), 19.118 (1975); 
currently 38 U.S.C.A. §§ 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2003).  

As the last final disallowance of the veteran's claim of 
entitlement to service connection for lung cancer was in the 
August 1975 rating decision, the Board must determine whether 
new and material evidence has been received subsequent to the 
August 1975 rating decision sufficient to reopen that claim.  

The evidence submitted since the August 1975 rating decision 
consists of the veteran's statements and his testimony at his 
February 2004 Video Conference hearing as to why he believes 
his myosarcoma of the left upper lung is related to his 
military service.  He has not submitted any competent medical 
evidence linking the myosarcoma to service.  

To reopen a claim following a final decision, a claimant must 
submit new and material evidence.  38 U.S.C.A. § 5108.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans, 9 Vet. App. 273.  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  Therefore, 
the amended regulation does not apply.  

The Board finds that the veteran's statements and testimony 
submitted since the August 1975 rating decision are new, in 
that they were not previously considered.  However, there 
remains an absence of competent evidence demonstrating that 
lung cancer was present in service, or that the veteran's 
myosarcoma of the left upper lung is related to service.  The 
medical evidence associated with the file since 1975 does not 
include any on which a physician links the veteran's cancer 
to service.  Accordingly, the additional evidence submitted 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of 
entitlement to service connection for lung cancer.  
Therefore, the evidence cannot be considered new and material 
for the purpose of reopening the claim.  

While the veteran has offered his own arguments and testimony 
to the effect that he believes he has lung cancer that is 
related to his military service, he has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that he has lung cancer that is related to 
military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for lung 
cancer, the claim remains denied.  


REMAND

The veteran contends that he has rheumatoid arthritis, a back 
disability, a right knee disability, and a gastrointestinal 
disorder that are related to his service-connected left knee 
disabilities (instability and traumatic arthritis with 
painful motion) or the medications he takes for them.  

Review of the claims file reveals that the veteran has been 
diagnosed to have the following conditions: rheumatoid 
arthritis (August 1999 medical statement from M. Gua-Lavi, 
M.D.); moderate to severe degenerative narrowing of the L5-S1 
disc space with a degenerative disc present (December 2001 VA 
lumbar spine X-ray); right knee disability, including 
degenerative arthritis (an April 2002 medical statement from 
C. A. Craton, M.D., and a February 2003 medical statement 
from F. A. Achecar, M.D.); and gastrointestinal reflux 
disease, Barrett's esophagitis, and a hiatal hernia (VA 
medical records).  However, the record does not reflect the 
RO sought any medical opinion regarding the etiology of these 
disabilities and whether they may be related to the veteran's 
service-connected left knee disabilities or medications.  In 
addition, the current record does not show the veteran's left 
knee disability to have been examined for VA purposes for 
many years.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In February 2000, the veteran filed a claim for entitlement 
to service connection for a headache disorder.  That claim 
was denied by a July 2000 rating decision.  In May 2001, he 
submitted lay statements from former co-workers that 
described his problems with headaches back in 1964, along 
with his own statement that continued to present argument for 
service connection for a headache disorder.  

The Board finds that the veteran's May 2001 statement 
indicates his disagreement with the July 2000 RO decision 
that denied service connection for a headache disorder, and, 
therefore, should be construed as a notice of disagreement 
with the denial of that benefit.  The Court has held that 
where the Board finds a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue must be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO has not issued a statement of the case on the 
veteran's claim of entitlement service connection for a 
headache disorder.  

Accordingly, the veteran's claims are remanded to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
he must furnish with respect to each 
remaining issue on appeal.  

2.  Issue the veteran a statement of the case 
with regard to his claim of entitlement to 
service connection for a headache disorder.  
He should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of the statement of the case, in 
order to perfect that claim and thereby place 
it within the jurisdiction of the Board, if 
that is his desire.  

3.  After receiving the necessary 
authorizations from the veteran, contact Dr. 
C. A. Craton, Dr. F. A. Ashecar, Dr. M. Gur-
Lavi, and Dr. S. J. Simon for the purpose of 
obtaining copies of all treatment records for 
the veteran.  All records received should be 
associated them with the claims file.  

4.  After the above requested development has 
been completed, schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his left knee disabilities and 
the likely etiology of his rheumatic 
arthritis, right knee disability, and lumbar 
spine disability.  All indicated special 
studies, including range of motion testing 
for the knees and lumbar spine, should be 
performed, if not contraindicated.  The 
entire claims folder and a copy of this 
Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the veteran has rheumatic 
arthritis, a right knee disability, or a low 
back disability that is related either to his 
left knee disabilities or to the medications 
he takes for those disabilities.  The 
examiner should describe the degree of 
functional impairment attributable to the 
veteran's left knee disabilities.  The 
examiner should be requested to present all 
opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report.  

5.  Schedule the veteran for a VA 
gastrointestinal examination to determine to 
determine the diagnosis and likely etiology 
of any gastrointestinal disabilities.  The 
entire claims folder and a copy of this 
Remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that the veteran has a 
gastrointestinal disability that is related 
either to his left knee disabilities or to 
the medications he takes for those 
disabilities.  The examiner should be 
requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

6.  Advise the veteran of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding 
failure to report for scheduled VA 
examinations.  

7.  After the above requested actions have 
been completed, re-adjudicate the issues that 
have been remanded.  If any of the benefits 
sought on appeal remains denied, the veteran 
and his representative should be furnished a 
supplemental statement of the case, and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



